Citation Nr: 1509818	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a nose scar.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to November 1966 and has service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

Of record is a February 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion. However, such was revoked by the submission of a March 2014 VA Form 21-22 in favor of the Tennessee Department of Veterans' Affairs. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an additional in-service photograph of the Veteran's nose, his relevant private treatment records, and a February 2015 brief from the Veteran's former representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in his December 2009 Notice of Disagreement, that while receiving shots during basic training he passed out and fell. He asserts that he required stitches in the nose and mouth and that such caused his current nose scar and sinusitis. The Veteran submitted a copy of a photograph directory of his unit and asserts that he appears near the bottom of the page, out of alphabetical order, because he was unavailable for photographs due to his in-service injury and was photographed at a later time.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of sinusitis or injuries related to a loss of consciousness and a resultant fall. His private treatment records dated from 2005 to 2012 indicate that he was treated for sinusitis. 

On remand, the AOJ should afford the Veteran a VA examination to determine if there is a nose scar present, and if so, whether such is related to an in-service fall and stitches; and to determine the etiology of any sinusitis diagnosed over the current appellate period. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the nose and sinuses. All indicated testing should be conducted and the Veteran's nose scar should be described in sufficient detail. The examiner should respond to the following: 

(a) Is it at least as likely as not that the Veteran's nose scar was incurred in service, or is otherwise related to service, specifically considering his claimed in-service injury wherein he lost consciousness, fell, and had stitches? 

(b) Is it at least as likely as not that the Veteran's sinusitis diagnosed during the current appellate period, including any related disability diagnosed on VA examination, was incurred in service, or is otherwise related to service, specifically considering his claimed in-service injury wherein he lost consciousness, fell, and had stitches? 

The examiner should consider the Veteran's statements regarding his in-service injury and stitches and post-service symptoms. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


